

115 HRES 522 IH: Recognizing the twentieth anniversary of the International Career Advancement Program.
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 522IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Meeks (for himself and Mr. Engel) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the twentieth anniversary of the International Career Advancement Program.
	
 Whereas the inaugural class of fellows of the International Career Advancement Program (ICAP) occurred in 1997;
 Whereas ICAP’s aim is to bring greater quality and diversity to the staffing of senior management and policy-making positions in international affairs;
 Whereas ICAP is the only program dedicated to assisting highly promising mid-career professionals from underrepresented groups advance to senior positions in international affairs;
 Whereas ICAP Fellows participate in an intensive week-long seminar consisting of lectures and discussions designed to prepare participants for the foreign affairs and management challenges encountered by senior officials;
 Whereas the participants discuss the characteristics, values, and experiences faced by underrepresented communities in international affairs careers and are provided with the tools and training to strengthen their leadership capacities and advancement potential;
 Whereas the Fellows gain greater appreciation for the importance of diversity for effective and principled United States leadership, and increase their ability to achieve success in their careers;
 Whereas over 500 people have participated in the program and several have gone on to rise to the rank of United States Ambassador, establish their own nonprofit organizations, and lead companies;
 Whereas the ICAP Alumni Association continues the work of ICAP to offer its members opportunities to network, mentor, build skills, and engage in community outreach;
 Whereas The Economist magazine recognized ICAP in 2015 as a Top 10 ethnicity employee network; and Whereas the founder and director of ICAP, Dr. E. Thomas Rowe, was named one of the Top 50 Diversity Figures in Public Life in 2015: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that the United States needs to draw on the full diversity and talents of all Americans in order for the United States to be effective, innovative, and globally competitive;
 (2)calls on the Secretary of State, pursuant to the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), to provide attention and oversight to the employment, retention, and promotion of traditionally underrepresented groups and promote a diverse representation among mid- and senior-level career professionals through programs such as the International Career Advancement Program (ICAP);
 (3)commends Dr. E. Thomas Rowe for his lifelong commitment to diversity and his belief that the diversity of American society should be reflected in its leadership; and
 (4)recognizes the important impact ICAP has had on the lives of its fellows and in advancing the interests and values of the United States around the world.
			